Order unanimously reversed, without costs of this appeal to any party, and matter remitted to Erie Special Term for further proceedings in accordance with the memorandum. Memorandum: There were so many procedural irregularities that the order must be reversed. Notable among these irregularities is the fact that a simple notice of motion was served on June 30, returnable on July 1. We have no record of what transpired before the Presiding Justice, nor can we accept the explanations from the diverse claims in the affidavits of the respective parties. This matter must be remitted to Special Term where the application may be renewed on due and timely notice, with an opportunity to all parties to explore fully the matter of compensation for the services rendered by the attorneys, the total receipts and disbursements of the receiver, and the application of the appropriate rule concerning commissions. (Appeal by respondent, Albert E. Buyers, Jr., from an order of Erie Special Term granting petitioner’s motion for payment of compensation and fees to the receiver and counsel fees.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Vecchio, JJ.